NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0753n.06

                                         Case No. 10-3176
                                                                                            FILED
                           UNITED STATES COURT OF APPEALS                              Nov 08, 2011
                                FOR THE SIXTH CIRCUIT
                                                                                 LEONARD GREEN, Clerk

 DAVID SIMON, et al.,                                  )
                                                       )
         Plaintiffs-Appellants,                        )
                                                       )       ON APPEAL FROM THE
                 v.                                    )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE NORTHERN
 CONTINENTAL AIRLINES, INC.,                           )       DISTRICT OF OHIO
                                                       )
         Defendant-Appellee.                           )
                                                       )
 _______________________________________               )


BEFORE: BATCHELDER Chief Judge; SUHRHEINRICH and GRIFFIN, Circuit Judges.

        ALICE M. BATCHELDER, Chief Judge. This case arises from a class action complaint

filed by Plaintiffs David Simon, Gary Berk, Jean Heflich, and Evelyn Smith against Defendant

Continental Airlines, Inc. (“Continental”). Plaintiffs allege that Continental violated the terms of

its OnePass frequent flier program; they seek damages, injunctive relief, and certification of a class.

        The OnePass program works like any other frequent flier program. Members sign up for the

program, collect miles by flying on Continental, and can redeem those miles for reward tickets and

other merchandise. Plaintiffs allege that Continental charged more than the advertised number of

miles to redeem certain reward tickets, charged an additional fee for tickets redeemed within 20 days

of the flight date, and charged a cancellation fee when members cancelled a reward ticket and wanted

to redeposit the miles for later use.
No. 10-3176, Simon, et al. v. Continental Airlines, Inc.



         Both sides moved for summary judgment. The district court denied Plaintiffs’ motion,

granted Continental’s, and denied as moot Plaintiffs’ motion to certify a class. Plaintiffs appeal.

         After carefully reviewing the district court’s opinion, the briefs, and the record in this case,

we conclude that the district court did not err in granting summary judgment to Continental. As the

district court correctly set out the applicable law and correctly applied that law to the facts contained

in the record, issuance of a full written opinion by this court would serve no useful purpose.

         Accordingly, for the reasons stated in its well-reasoned opinion, we AFFIRM the judgment

of the district court.




                                                           2